EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Kopchik on June 9th, 2021.
The application has been amended as follows:
Claim 1. A method comprising: continuously or intermittently acquiring, from a motion sensor, body motion data related to body motions of a target person, the motion sensor being configured to detect the body motions of the target person; generating, based on the acquired body motion data, sleep state data related to a sleep state of the target person; storing the generated sleep state data into a sleep state database; generating physical condition prediction information for the target person by collating (i) physical condition data for the target person, the physical condition data being a record of one or more changes in a physical condition of the target person over a predetermined period of time in a past and (ii) past sleep state data of the target person over the predetermined period of time in the past, wherein the physical condition prediction information for the target person is generated to indicate a correlation between (i) each of the one or more changes in the physical condition of the target person over the predetermined period of time in the past and (ii) the past sleep state data of the target person for a period of time prior to each of the one or more changes in the physical condition of the target person over the predetermined period of time in the past, wherein the past sleep state data is the sleep state data generated and stored in the sleep state database over the predetermined period of time in the past, and wherein the physical condition prediction information for the target person is unique to the target person; storing the generated physical condition prediction information into a physical condition prediction information database; predicting a future change in the physical condition 
Claim 2. The method according to claim 1, wherein: the body motion data indicate a number of the body motions of the target person per unit time detected by the motion sensor; the sleep state data indicate whether the target person is asleep or awake in each periodwhen an evaluation value calculated from the body motion data over consecutive unit times is less than a predetermined value, and determining that the target person is awake when the evaluation value is greater than or equal to the predetermined value.
Claim 15. A method comprising: continuously or intermittently acquiring, from a motion sensor, body motion data related to body motions of a target person, the motion sensor being configured to detect the body motions of the target person; generating, based on the acquired body motion data, sleep state data related to a sleep state of the target person; storing the generated sleep state data into a sleep state database; generating physical condition prediction information for the target person by collating (i) one or more occurrences of behavioral and psychological symptoms of dementia of the target person over a predetermined period of time in a past and (ii) past sleep state data of the target person over the predetermined period of time in the past, wherein the physical condition prediction information for the target person is generated to indicate a correlation between (i) each of the one or more occurrences of the behavioral and psychological symptoms of dementia of the target person over the predetermined period of time in the past and (ii) the past sleep state data of the target person for a period of time prior to each of the one or more occurrences of the behavioral and psychological 
Allowable Subject Matter
Claims 1-3, 5-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Balkin et al (U.S. Publication No. 2002/0005784).
Balkin discloses a method comprising: continuously or intermittently acquiring body motion data related to body motions of a target person (The sensors 100 and 120, respectively, detect movement of the individual wearing the actigraph; Paragraph 75); generating, based on the acquired body motion data, sleep state data related to a sleep state of the target person (actigraphy has been shown to accurately quantify sleep and wakefulness as compared to the standard provided by polysomnography PSG (reliabilities as high as 90%); Paragraph 75); storing the generated sleep state data into a sleep state database (The memories 110 and 130, respectively, store data representing the movement detected by sensors 100 and 120; Paragraph 75); predicting a future change in a physical condition of the target person from the generated sleep state data by referencing a physical condition prediction information database (The sleep/wake history may include past, present, and/or future (predicted) sleep/wake patterns of an individual…It can be appreciated that the accuracy of the cognitive performance prediction is directly related to the accuracy of the sleep/wake history input and the sleep scoring system used to interpret the sleep/wake states of an individual; Paragraphs 79-80); and when the physical condition data indicating the physical condition of the target person is acquired, reading past sleep state data over a past period from the sleep state database (an individual activity is monitored by an actigraph, the activity information is converted into an individual’s sleep/wake history, which is inputted into a processing device. The processing device classifies the individual pieces of sleep/wake history data as either sleep or wake; Paragraph 47; The past sleep state data is the sleep/wake history, which is read by the processing device), collating the acquired physical condition data with the read past sleep state data to generate physical condition prediction information for predicting a particular change in the physical condition from particular sleep state data (The processing device classifies the individual pieces of sleep/wake history data as either sleep or wake. Based on the classification of data, the processing device selects and calculates a cognitive performance capacity corresponding to the present state of the individual, the cognitive performance capacity may be modified by a time of day value to adjust the cognitive performance capacity to a predicted cognitive performance; Paragraph 47; The processing device collates the physical condition and sleep state data—both provided by the actigraph—in order to predict changes in physical condition), and registering the generated physical condition prediction information into the physical condition prediction information database (The calculated cognitive performance capacity may be stored in a first memory area 60 that stores modulation data including a modulating data series or curve preferably in the form of a time of day curve; Paragraph 162).  
 “generating physical condition prediction information for the target person by collating (i) physical condition data for the target person, the physical condition data being a record of one or more changes in a physical condition of the target person over a predetermined period of time in the past and (ii) past sleep state data of the target person over the predetermined period of time in the past, wherein the physical condition prediction information for the target person is generated to indicate a correlation between (i) each of the one or more changes in the physical condition of the target person over the predetermined period of time in the past and (ii) the past sleep state data of the target person for a period of time prior to each of the one or more changes in the physical condition of the target person over the predetermined period of time in the past”, “wherein the physical condition prediction information for the target person is unique to the target person”, and “predicting a future change in the physical condition of the target person based on (i) the generated sleep state data and (ii) the generated physical condition prediction information generated for the target person stored in the physical condition prediction information database”.
 “As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (“sleep state databse”, “physical condition prediction information database”, “processor”, “non-transitory storage medium”, “memory”, “terminal”, “motion sensor”, “Doppler sensor”, and “acceleration sensor”) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines. 
Furthermore, “generating physical condition prediction information for the target person by collating physical condition data for the target person, the physical condition data being a record of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        

/MAY A ABOUELELA/Primary Examiner, Art Unit 3791